DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 3/18/21 has been entered. Claims 1-13 and 15-17 remain pending in the application. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, having the width of each of the plurality of grooves increase in a direction from a radially deepest region to a radially outermost region of the head at the land as claimed in claim 12 must be shown or the limitation canceled from the claim. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 10, 13, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015/104732 A1, hereinafter WO ‘732.
Applicant is noted to make note of the English translation of WO ‘732 (U.S. Pub. No. 2016/0256939 A1), which will be cited throughout. 
Regarding claim 1, WO ‘732 discloses (Figures 1-4) a milling tool (100)([0021]) comprising:
an elongate cutting head (105) having a longitudinal axis (V) and plurality of teeth (107) extending axially along the head (105)(Figure 1)([0021]);
each tooth (107) having a rake face (101) terminated at a radially outer region by a cutting edge (103)([0021]) and a clearance face (18, see annotated Figure 1(d) below) terminated at a radially outer region by a trailing edge (16, see annotated Figure 1(d) to see the trailing edge);

    PNG
    media_image1.png
    422
    472
    media_image1.png
    Greyscale

a plurality of flutes (note the plurality of flutes as seen in Figure 1), each flute being defined between the rake face (101) and the clearance face (18) of respective adjacent teeth (107);
a land (106) defined between the cutting (103) and the trailing edges (16, see annotated Figure 1(d) above) at each tooth (107)(Figures 1(a) and 1(d)); and
a plurality of grooves (104) recessed in the trailing edge (16)(In accordance to the Merriam-Webster Dictionary, groove is defined as “a long narrow channel or depression”. WO ‘732 groove (104) does indeed encompass this definition) wherein the plurality of grooves (104) extends into the clearance face (18) and the land (106) of each tooth (107) wherein each of the grooves (104) extend at the land (106) in a direction from the trailing edge (16) to the cutting edge (103) and terminates before reaching the cutting edge (103)(see Figure 1(a) and 1(d) – 104 terminates before reaching 103).
Regarding claim 10, WO ‘732 discloses (Figures 1-4) that the respective maximum length, width, and depth of each of the aforementioned grooves (104) at the teeth (107) is uniform (as can be seen in 
Regarding claim 13, WO ‘732 does indeed disclose that at the land (106), the width of each of the plurality of grooves (104) increases in a direction from the cutting edge (103) to the trailing edge (16)(see Figure 1(a)).  
Regarding claim 17, WO ‘732 discloses (Figures 1-4) that the tool (100) further comprises a shaft (Holder) extending from one axial end (108) of the head (105)([0021])(Figure 6(a)). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-9, 11, 12, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over WO ‘732.
Regarding claims 5 and 6, WO ‘732 tool (100) comprises (see Figure 1(d)) a distance (Q2) by which each of the plurality of groves (104) extends widthwise across the land (106) from the trailing edge (16)(see annotated Figure 1(d) above) towards the cutting edge (103) is in the range equal to or less than 80% of the width (Q2 and Q) of the land (106) between the cutting edge (103) and the trailing edge (16)(see annotated Figure 1(d) above) in a direction aligned perpendicular to the longitudinal direction (from 28a to 28b, as seen in annotated Figure 1(a) above) along which the cutting edge (103) and the trailing edge (16) extend. 

Such a range of having the distance (Q2) be equal to or less than 80% of the width (Q2 and Q) and more than 20% is considered a result effective variable since that range can be modified and changed to a produce a desired result of the varying of the distances (Q) and (Q2) accordingly. Note that elongating the distance (Q) allows for a stronger cutting edge (103) since the longer clearance distance (Q) is allowing for the effective clearance of chips thereby ensuring a faster rate of machining and longer depth of penetration during machining. Elongating the distance (Q) will ensure that the distance (Q2) is in a range equal to or less than 80% of the width (Q2 and Q) and more than 20%.
Therefore, making such a change is considered variable upon the machining application and/or process required and is thus considered an obvious modification so as to ensure a stronger cutting edge (103), as mentioned above. As such, having the distance (Q2) be in a range equal to or less than 80% and more than 20% of the width (Q2 and Q) would have been considered obvious to one of ordinary skill in the art if this is deemed necessary for the machining application and/or process required and especially so since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 7, WO ‘732 discloses as modified above having the distance (Q2) be in a range equal to or less than 80% and more than 20% of the width (Q2 and Q). Having the range be equal to or less than 50% is not explicitly mentioned – though it is not precluded. 
Such a range of having the distance (Q2) be equal to or less than 50% of the width (Q2 and Q) is considered a result effective variable since that range can be modified and changed to a produce a desired result of the varying of the distances (Q) and (Q2) accordingly. Note that elongating the distance 
Therefore, making such a change is considered variable upon the machining application and/or process required and is thus considered an obvious modification so as to ensure a stronger cutting edge (103), as mentioned above. As such, having the distance (Q2) be in a range equal to or less than 50% would have been considered obvious to one of ordinary skill in the art if this is deemed necessary for the machining application and/or process required and especially so since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 8, WO ‘732 as modified discloses (Figure 1(f)) a distance (x’) in a radial direction by which each of the plurality of grooves (104) extends along the aforementioned clearance face (18)([0026]). WO ‘732 discloses this distance (x’) to be 0.03 mm ([0026]). This is a small distance relative to the corresponding depth of the aforementioned flute along a radius between a radially deepest region of each flute and a radial position of a cutting circle as defined by the cutting edges (103). 
Thus, it does seem that the distance (x’) is less than 50% of the aforementioned corresponding depth of the flute along a radius between a radially deepest region of each flute and a radial position of a cutting circle as defined by the cutting edges (103); however, this is not explicitly mentioned – though it is not precluded.
Such a range of having the distance (x’) be less than 50% of the aforementioned corresponding depth of the flute along a radius between a radially deepest region of each flute and a radial position of a cutting circle as defined by the cutting edges (103) is considered a result effective variable since that range can be modified and changed to a produce a desired result of the varying of the radial depth of 
Therefore, making such a change is considered variable upon the machining application and/or process required and is thus considered an obvious modification so as to ensure optimal machining parameters to have the distance (x’) be less than 50% of the aforementioned corresponding depth of the flute along a radius between a radially deepest region of each flute and a radial position of a cutting circle as defined by the cutting edges (103). Doing so would have been considered obvious to one of ordinary skill in the art if this is deemed necessary for the machining application and/or process required and especially so since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 9, WO ‘732 as modified discloses that the distance (x’) is less than 50% of the aforementioned corresponding depth of the flute along a radius between a radially deepest region of each flute and a radial position of a cutting circle as defined by the cutting edges (103).
However, having the aforementioned range be between 5% and 40% is not explicitly mentioned – though it is not precluded. 
Such a range of having the distance (x’) be between 5% and 40% of the aforementioned corresponding depth of the flute along a radius between a radially deepest region of each flute and a radial position of a cutting circle as defined by the cutting edges (103) is considered a result effective variable since that range can be modified and changed to a produce a desired result of the varying of the radial depth of the grooves (104) in relation to the flute. Note that doing so may be beneficial and optimal for certain machining parameters such as the material of the workpiece and/or cutting tool. 
Therefore, making such a change is considered variable upon the machining application and/or process required and is thus considered an obvious modification so as to ensure optimal machining In re Aller, 105 USPQ 233.
Regarding claim 11, WO ‘732 discloses (Figure 1) that each of the aforementioned grooves (104) has a U-shaped profile recessed within the aforementioned clearance face (18) and not a V-shaped profile. 
It is considered to have been obvious to one skilled in the art to have the aforementioned grooves (104) have a V-shaped profile instead of a U-shaped profile as known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. 
Regarding claim 12, WO ‘732 discloses (Figure 1) wherein at the clearance face (18, see annotated Figure 1(d) above) a width of the plurality of aforementioned grooves (104) increases in a direction from a radially deepest region to a radially outermost region of the head at the land (106). 
This is indeed so because, as explained in [0022], the grooves (104) are formed by cutting into the lands (106); thus, the grooves (104) will be at the radially deepest region of the head at the land (106) and will thereafter widen or increase in a direction from the radially deepest region. 
Regarding claim 15, WO ‘732 discloses (Figure 1(a)) that each of the plurality of grooves (104) are separated from one another in the direction of the aforementioned longitudinal axis (V) of the head (105) by a distance approximately equal to a width (Q and Q2) of the land (106) in a direction between the cutting edge (103) and the trailing edge (103). 

Such a range of having the separation distance between grooves (104) in the direction of the aforementioned longitudinal axis (V) of the head (105) be approximately equal to a width (Q and Q2) of the land (106) in a direction between the cutting edge (103) and the trailing edge (103) is considered a result effective variable since that range can be modified and changed to a produce a desired result of the varying of the distance between the groves (104) and the width of the land (106). Note that doing so may be beneficial and optimal for certain machining parameters such as the material of the workpiece and/or cutting tool. 
Therefore, making such a change is considered variable upon the machining application and/or process required and is thus considered an obvious modification so as to ensure that the separation distance between grooves (104) in the direction of the aforementioned longitudinal axis (V) of the head (105) be approximately equal to a width (Q and Q2) of the land (106) in a direction between the cutting edge (103) and the trailing edge (103). Doing so would have been considered obvious to one of ordinary skill in the art if this is deemed necessary for the machining application and/or process required and especially so since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 16, WO ‘732 discloses a plethora of grooves (104) that do indeed seem to be in the range of 10 to 30 grooves (104) at the trailing edge (16). However, this is not explicitly stated by WO ‘732 – though it is not precluded.

Therefore, making such a change is considered variable upon the machining application and/or process required and is thus considered an obvious modification so as to ensure that the tool has a range of 10 to 30 grooves (104) at the trailing edge (16). Doing so would have been considered obvious to one of ordinary skill in the art if this is deemed necessary for the machining application and/or process required and especially so since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over WO ‘732 in view of C. W. Mossberg (U.S. Patent No. 3,037,264). 
Regarding claims 2-3, WO ‘732 as mentioned above discloses a tool (100) comprising most of the elements. However, at least one coolant passage formed as at least one internal bore extending within the head (105) and extending axially along the head (105), having at least one terminal end position at a region of at least one of the aforementioned flutes, having the at least one terminal end of the at least one passage being formed as an opening at a radially inner base region of the aforementioned flutes, and wherein the at least one passage includes a plurality of terminal ends wherein each of the plurality of terminal ends is formed as an opening at the base region of the respective flutes. 
Mossberg discloses (Figures 1-6) a similar milling tool (1)(Page 1, Column 2, lines 23-25) comprising at least one coolant passage (7, 14) formed as at least one internal bore (7) extending within the head (1) and extending axially along the head (1) having at least one terminal end position (opening 
Given Mossberg’s aforementioned disclosure and teachings, it would have been considered obvious to one of ordinary skill in the art at the time the invention was filed to modify WO ‘732’s tool (100) such that it too has at least one coolant passage formed as at least one internal bore extending within the head (105) and extending axially along the head (105), having at least one terminal end position at a region of at least one of the aforementioned flutes, having the at least one terminal end of the at least one passage being formed as an opening at a radially inner base region of the aforementioned flutes, and wherein the at least one passage includes a plurality of terminal ends wherein each of the plurality of terminal ends is formed as an opening at the base region of the respective flutes – as taught by Mossberg. Doing so will enhance the machining operation by introducing coolant thereby reducing friction and also extend tool life. 
Response to Arguments
Applicant's arguments filed 3/18/21 have been fully considered but they are not persuasive. Applicant argues that “as stated in the office action, a groove is a long narrow channel or depression” and that “if considering the second peripheral flank in WO ‘732 as having a direction of extension from the trailing edge to the cutting edge, it would not be a groove (since it is not long and narrow, but rather short and wide)” and that “on the other hand, if considering the second peripheral flank to have a direction of extension from a first end 28a to a second end 28b as illustrated in the office action, it would still not be a groove but rather just a flat surface without any side walls”. 

As to the applicant’s argument of limiting the groove (104) to only its width and claiming this would not be a groove “since it is not long and narrow, but rather short and wide”, it is noted that the totality of the groove’s (104) geometry must be taken into consideration. The totality of the groove’s (104) geometry does indeed indicate that it is a groove, as defined by the definition mentioned above. Moreover, terms such as “short”, “long”, and “wide”, are considerate relative terms that may vary in accordance to a set definition and may thus apply widely. One can see from the applicant’s own Figure 1 that the groove (22) may indeed be considered “not long and narrow, but rather short and wide” in certain instances. Is it not then a groove? 
Applicant further argues that WO ‘732’s supposedly teaches “a width Q that is as small as possible” and that thus “one having ordinary skill in the art would not be motivated to select a width that is more than 20% of the total width of the flank”. 
It is noted that Q is not the correct variable for the distance (Q2) that each of the plurality of grooves extends widthwise (Q2 and Q). As seen in annotated Figure 1(d) above and mentioned above, it does seem that the distance (Q2) is in a range equal to or less than 80% of the width (Q2 and Q) and more than 20%; however, this is not explicitly mentioned – though it is not precluded. 
Such a range of having the distance (Q2) be equal to or less than 80% of the width (Q2 and Q) and more than 20% is considered a result effective variable since that range can be modified and changed to a produce a desired result of the varying of the distances (Q) and (Q2) accordingly. Note that 
Therefore, making such a change is considered variable upon the machining application and/or process required and is thus considered an obvious modification so as to ensure a stronger cutting edge (103), as mentioned above. As such, having the distance (Q2) be in a range equal to or less than 80% and more than 20% of the width (Q2 and Q) would have been considered obvious to one of ordinary skill in the art if this is deemed necessary for the machining application and/or process required and especially so since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YASIR A DIAB/Examiner, Art Unit 3722                                                                                                                                                                                                        5/20/21

/Alan Snyder/Primary Examiner, Art Unit 3722